OPINION — AG — (1) A SCHOOL DISTRICT WHICH HELD SCHOOL FOR MORE THAN THREE(3) HOURS BUT LESS THAN SIX(6) HOURS IN ONE SCHOOL DAY HAS COMPLETED AND RECEIVES NO CREDIT FOR ONE HALF (1/2) DAY OF SCHOOL BUT RECEIVES NO CREDIT FOR THE INCOMPLETE HALF DAY OF SCHOOL FOR STATE AID PURPOSES. TO RECEIVE FULL STATE AID, THE SCHOOL DISTRICT MUST " MAKE UP " EACH HALF DAY FOR WHICH IT RECEIVED NO CREDIT DUE TO A FAILURE TO CONDUCT A FULL THREE HOURS OF SCHOOL. (2) A SCHOOL DISTRICT WHICH DOES NOT CONDUCT SCHOOL FOR THE FULL SCHOOL YEAR HAS ITS STATE AID REDUCED BY A FULL HALF DAY'S AID FOR EACH HALF DAY IN WHICH THE SCHOOL WAS NOT CONDUCTED FOR A FULL THREE HOURS. (SCHOOL DAYS, STATE AID, SCHOOL AND SCHOOL DISTRICTS) CITE: 70 O.S. 1971, 1-111 [70-1-111], 70 O.S. 1979 Supp., 1-109 [70-1-109], 70 O.S. 1979 Supp., 3-104 [70-3-104], 70 O.S. 1979 Supp., 18-101 [70-18-101], 70 O.S. 1971, 18-110 [70-18-110] (KAY HARLEY JACOBS)